DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
 
Claims 1-20 are pending in the application.
Receipt of amendments, Response and Declarations under 37 CFR 1.132 dated 02/24/21 is acknowledged.

The following rejection has been maintained:

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Dependent claim 10 recite formulations comprising specific pH adjusting agents.  However, there does not appear to be support for all the pH adjusting agents recited in instant claim 10 in parent application 13/790911, except for “ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, sodium citrate, citric acid, trisodium NTA, trisodium ethylene disuccinate, sodium phosphate and sodium choleate”.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994). 
Accordingly, because the claimed subject matter is not described in the prior applications, the effective filing date for claim 10 of the instant application is July 19, 2017, the filing date of the parent application 15/654,025.

Response
Applicants argue that instant claim 12 has been amended to recite pH 6-10, which is supported by the parent application 13/790911. Accordingly, the priority benefit is now afforded to claims 11-12. However, claim 10 still recites additional pH adjusting agents other than disclosed in the parent application. Applicants have not argued specifically with respect to claim 10 other than stating that the rejection is improper. However, while 13/790911 describes sequestering agents selected from the group consisting of ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, sodium citrate, citric acid, trisodium NTA, trisodium ethylene disuccinate, sodium phosphate and sodium choleate, the above application does not provide support for other pH adjusting agents. Further, Applicants’ arguments are not found persuasive because a broad reference to pH adjusting agents (in paragraph [0084]) does not constitute support for the multiplicity of a long list of specific pH adjusting agents of the instant claims. While it is noted that the original claim 10 of the above application recites “ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, sodium citrate, citric acid, trisodium NTA, trisodium ethylene disuccinate, sodium phosphate and sodium choleate”, the list in the instant claim 10 is not limited to “ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, sodium citrate, citric acid, trisodium NTA, trisodium ethylene disuccinate, sodium phosphate and sodium choleate”. Indeed, instant claims do not recite the pH adjusting agents of claim 10 of 13/790911, and instead recite completely different set of pH adjusting agents. Whereas instant claims 7-9 are directed to sequestering agents and claim 9 recites EDTA as a sequestering agent. Accordingly, the Office maintains the position the effective filing date for claim 10 of the instant application is July 19, 2017, the filing date of the parent application 15/654,025.

In response to the arguments regarding the effective priority date of the instant application, in particular regarding claims 1-9 and 12-20, the argument has been found persuasive and the following rejections have been withdrawn:


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2014/0256826 to Lemire et al (Lemire).
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0256826 to Lemire et al (Lemire), as applied to claims 1-9 and 12-20 in view of US 2012/0141569 to Lee et al.

Upon further consideration and search the following new rejections have been applied to the pending claims:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102552339 A to Ouyang et al.
CN 102552339 teaches a nano-emulsion medicine for treating foot rot and the associated infections and the necrosis caused by bacterial infections in animals such as horses, cattle, donkeys etc [004]. The nano-emulsion composition includes pine oil, cinnamaldehyde, carvacrol, camphor oil, clobetasol propionate, surfactant, co-surfactant, ethanol and water [0030]-[[0038]. The amounts of carvacrol and ethanol taught by the reference are within the amounts of instant claims 2 and 4. 
While the reference teaches higher amount of a surfactant, instant claim 3 recites “about”, which is not clearly defined as to the provide approximation. Further, CN teaches surfactant for a good compatibility and stability [0039] and hence choosing an appropriate amount of surfactant so as to achieve the desired stability would have been able to optimize the amount of surfactants in the composition of CN 102552339.  
CN 102552339 further teaches that the composition is effective antibacterial and in particular the reference teaches carvacrol also possess antibacterial effect, and the composition is effective against E.coli, Staphylococcus species [0042] and thus meet the instant claim 17. The reference also teaches that the composition is effective for treating foot rot and the associated infections and the necrosis caused by bacterial infections in animals such as horses, cattle, donkeys etc [004] and thus meet instant claims 13, 18-20. [0069] describes applying the composition to hoofs of dairy cows, and the composition is in the form of an ointment, and thus meet instant claim 14.
Even though CN 102552339 does not specifically teach lesion, or crack, or a blister etc (claims 15-16), the reference teaches all of the claimed elements for treating the same animal, in particular treating rot hoofs of cows and hence it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to use the composition of CN 102552339 to treat rot hoof of an animal whether the rot is in the form of abscess , necrosis, lesion etc., and still achieve an effective antibacterial treatment because the reference teaches the composition as having antibacterial effect. 
The composition of CN 102552339 is free of copper, zinc and cross-linking agents and also free of additional therapeutic step and hence meet the instant claims. For the limitation of applying the composition for a sufficient time to reduce said bacterial presence, [0069] teaches applying the composition for treated with the ointment above, every day, repeated every 3 days and for 15 days. [0072] teaches a cure rate of 98% in cows treated with the composition. 

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102552339 A to Ouyang et al as applied to claims 1-4 and 13-20 above, and further in view of US Pub No. 2011/0212933 to Shapiro and US 2012/0141569 to Lee et al.
CN 102552339 A discussed above fail to teach the instant claimed surfactants of claim 6 and pH adjusting agents and their amounts. 
Shapiro teaches an antiseptic composition comprising wide spectrum antiseptic composition comprising alcohol, one or more phenolic compounds, a solvent, an antimicrobial agents and one or more non-ionic detergents, wherein the composition exhibits minimum toxicity and irritation and effective to treat and/or prevent dermal, mucosal, cuticle (nail or hoof) or genital infections in an animal subject such as mammals, birds and fish [0010-0014; 0016, 0036-0037 & 0041]. The composition is described in [0048-0053] and is useful for preventing or treating bacteria, fungi, viruses or protozoans [0027], for example, the bacteria described in [0055]. Shapiro teaches that the composition can be in the form of liquid, cream, gel etc [0015]. Shapiro teaches that the composition has a pH of between about 5 and about 9 [0045]. Shapiro teaches ethanol and methanol, which meet the instant solvents [0061]. Among the phenolic compounds, Shapiro teaches thymol, carvacrol etc (0063, 0064 and 0161). For the claimed surfactants, Shapiro teaches surfactant [0068], and for water, see [0073]. Shapiro further teaches the composition can be in the form of emulsions and can include emulsifying agents such as sorbitan monooleate or polyoxyethylene sorbitan monooleate, which meet the instant surfactants of claim 6. Shapiro further teaches including solubilizers [0108] in the composition, which also meet the instant surfactants.  Shapiro teaches treating or preventing infections with the composition using the above composition, in particular teaches treating hoofs, paws [0171] and dermal infections including cellulitis, furuncles, ulcerations etc [0169 and table 22]. Shapiro teaches that the antiseptic compositions have a pH in the range of 5 to 9 [0097-0099]. 
Shapiro fails to teach the instant claimed sequestering agents.
Lee teaches antimicrobial composition comprising an essential oil, such as thymol or carvacrol, present on a wipe (abstract). [0005] teaches that the composition includes a solvent at about 5% or less, a phenol at an amount of from 0.05% to about 50%, a film-forming protein and an organopolysiloxane. Lee further teaches preservatives such as EDTA, benzoic acid, benzoic esters etc [0036] and pH modifiers such as those claimed i.e., hydrochloric acid, sulfuric acid and benzoic acid, in addition to the other pH modifying agents [0037]. Lee teaches that the pH of the composition is maintained between about 3 and about 9, in an amount effective to maintain the pH at a desired level. Further, Lee suggests that the composition can include preservatives such as EDTA, EDTA salts etc [0036]. 

Therefore, it would have been obvious, before the effective filing date of the instant invention, for one of an ordinary skill in the art to modify the composition of CN 102552339 A and include an emulsifying agents such as sorbitan monooleate or polyoxyethylene sorbitan monooleate (of Shapiro) in suitable amounts so as to arrive the instant claimed antimicrobial composition. One would have been motivated to include optimum amounts of sorbitan monooleate or polyoxyethylene sorbitan monooleate because Shapiro also teaches an antimicrobial composition comprising carvacrol for treating or preventing infections and dermal lesions or ulcerations of hoofed mammals and teaches the claimed surfactants as effective suspended agents or emulsifiers. Further, one skilled in the art would have been able to adjust the pH of the composition between 5 and 9, which overlaps with the claimed pH 6-10 because Shapiro teaches neutral pH imparts a low ionic strength to the composition. One skilled in the art would have expected to achieve suitable ionic strength and hence provide effective treatment or prevention of bacterial infection on the hoofs of animals. Shapiro teaches that the composition has a pH of 5-9 and overlaps with the instant pH 6-10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a pH adjusting agent such as hydrochloric acid, sulfuric acid and benzoic acid, in the composition of (CN 102552339 A modified by Shapiro) with an expectation to maintain the composition at a suitable pH so as to provide an effective treatment for bacterial infection. One of an ordinary skill in the art would be motivated to include the claimed pH modifying agents because Lee also teaches antimicrobial compositions comprising the instant claimed naturally isolated or synthetic carvacrol [0020], thus constituting analogous art. Lee further teaches that the pH of the composition between about 3 and about 9 is rendered more biocompatible and the pH can be controlled by the instant claimed pH agents. Therefore, one skilled in the art would have been able to include effective amounts of EDTA or sodium EDTA of Lee in the composition of CN 102552339, modified by Shapiro, because Lee teaches EDTA or sodium EDTA as effective preservatives of the antimicrobial composition comprising carvacrol. Even though Lee teaches the above as preservatives, a compound and its property are inseparable. Hence, one skilled in the art would have expected to achieve a preservative effect and also a sequestering agent. 

3.	Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/69277 to Losa, in view of Gholamreza Zarrini et al (Post-antibacterial effect of thymol- Pharmaceutical Biology, 2010, vol. 48:6, pages 633-636; attached online publication), Garcia –Garcia et al (Bactericidal action of binary and ternary mixtures of carvacrol, thymol and eugenol against Listeria innocua, Journal of food science, vol. 76:2, 2011) and further in view of  US Pub No. 2011/0212933 to Shapiro.
Losa teaches a composition containing the natural substances carvacrol and thymol that exhibits a synergistic bactericidal effect against Treponema, which cause swine dysentery and diseases affecting the hoofs of hoofed animals (abstract, para 0001). The composition can be administered to an animal via a drench bath (para 0001; page 2, l 17-23). Anaerobic spirochete, Treponema hyodysenteriae, is considered to be the primary etiologic agent of swine dysentery (paragraph 0002). Losa teaches that the amount of carvacrol is between 5 ppm to 90% dry weight and thymol between 55pm and 80% dry weight w/w (page 2, l 23-31). In particular, Losa teaches that the drench bath contains 30-98% of carvacrol and 2-70% of thymol, and other water soluble or dispersible carriers, dispersing agents and/or stabilizers (page 5, l 22-27). Claim 13 of Losa teaches the composition is used as a drench bath for the treatment of the hoofs or hoofed animals. The drench bath application of Losa meets the instant foot bath or direct application because a drench bath covers the entire body of the animal including feet, with the composition and hence also meets direct application. 
Losa does not teach the claimed bacterial infections of instant claims 15-17. However, Losa teaches that the composition provides an antibacterial effect, in particular treating the infections of hoofs of hoofed animals, and also states that composition is effective in preventing infections. Instant claims recite prevention or treatment of bacterial infections and hence claims 15-17 encompass prevention of the conditions listed in. Accordingly, the method of Losa applying the composition by drench bath would inherently prevent the instant claimed conditions of clams 15-17.
While Losa teaches a combination of thymol and carvacrol, Losa does not exemplify a composition with either thymol or carvacrol alone. 
In this regard, Zarrini et al studied the post antibacterial effect (PAE) and post-antibacterial sub-MIC effect (PA-SME) of thymol in terms of continued suppression of bacterial growth following limited exposure to antimicrobial compounds at different concentrations greater than or equal to the minimum inhibitory concentration level (MIC) and at concentrations less than the MIC can be used as an indicator of biological activity (abstract). Thymol exhibited a considerable PAE and PA-SME at MIC and sub-MIC concentrations against test strains. The greatest duration of both the PAE and the PA-SME was observed for thymol against E. coli (12 and 8 hrs) and P. aeruginosa (11 and 7.5 hrs). The effects of thymol at different concentrations (MIC and one-half MIC) on the reduction of bacterial growth of the test strains after a short exposure time are illustrated in Figure 2. 
Further, Garcia-Garcia teaches bactericidal action of carvacrol, thymol, eugenol, and also binary and ternary mixtures of the same compounds. Garcia describes various method of determining the efficacy of the antibacterial compounds i.e., fractional inhibitory concentration (FIC), minimum inhibitory concentration (MIC), and in particular minimal bacterial concentrations (MBC). Fig. 1 of Garcia-Garcia shows that at a pH of 7, both carvacrol (150 mg per kg) and thymol (250 mg per kg) are individually effective in their bactericidal activity in inhibiting L.innocua (page 4-5 and fig. 1), and that similar results were observed in E.coli, S.typhimurium and S. aureus (page 5). Further, on page 7, Garcia-Garcia teaches that the inhibitory activity of thymol is higher at a pH of 5.5 than at 6.5, as it binds better to the hydrophobic parts of the proteins and the dissolution of the lipid phase of the membrane takes place more easily; that thymol mechanism of action resembles the one of carvacrol because their chemical structures are similar, except for the position of the hydroxyl group in the ring, so both substances make the cellular membrane permeable.
Hence, it would have been obvious, before the effective filing date of the instant invention, for one of an ordinary skill in the art to modify the composition of Losa by incorporating thymol alone as an effective antibacterial agent and use for treating bacterial infections in the hoofs of animals because Zarrini teaches thymol to be very effective antibacterial and Garcia-Garcia teaches both thymol and carvacrol, independently as well as in combination, can be used as effective bactericidal compounds. Further, a skilled artisan would have expected to prevent the infections by continued suppression of bacterial growth taught by Zarrini  and meets the instant claimed prevention of infections because according to Garcia-Garcia thymol shows antibacterial effect for as long as 12 hrs. One of an ordinary skill in the art would have recognized that thymol alone also provides bactericidal effect against E.coli, S.typhimurium and S. aureus.
 For the instant claimed negative limitations i.e., zinc-free, copper-free and free of crosslinking agents, Losa does not require any of the excluded components. Further, Garcia-Garcia and Zarrini references do not teach requirement of zinc, copper and free of crosslinking agents; and also do not require any additional therapeutic steps other than the antibacterial effects of thymol (Zarrini, Garcia-Garcia) or .carvacrol (Garcia Garcia). 
Losa differs from the instant claims in the absence of a solvent, surfactant and sequestering agent of the instant claims.   
 Shapiro teaches an antiseptic composition comprising wide spectrum antiseptic composition comprising alcohol, one or more phenolic compounds, a solvent, an antimicrobial agents and one or more non-ionic detergents, wherein the composition exhibits minimum toxicity and irritation and effective to treat and/or prevent dermal, mucosal, cuticle (nail or hoof) or genital infections in an animal subject such as mammals, birds and fish [0010-0014; 0016, 0036-0037 & 0041]. The composition is described in [0048-0053] and is useful for preventing or treating bacteria, fungi, viruses or protozoans [0027], for example, the bacteria described in [0055]. Shapiro teaches that the composition can be in the form of liquid, cream, gel etc [0015]. Shapiro teaches that the composition has a pH of between about 5 and about 9 [0045].
For the claimed solvent, [0069] of the instant specification describes methanol, and ethanol as suitable solvents. Shapiro teaches ethanol and methanol, which meet the instant solvents [0061]. Among the phenolic compounds, Shapiro teaches thymol, carvacrol etc (0063, 0064 and 0161). For the claimed surfactants, Shapiro teaches surfactant [0068], and for water, see [0073]. Shapiro further teaches the composition can be in the form of emulsions and can include emulsifying agents such as sorbitan monooleate or polyoxyethylene sorbitan monooleate, which meet the instant surfactants of claim 6. Shapiro further teaches including solubilizers [0108] in the composition, which also meet the instant surfactants.  Shapiro teaches treating or preventing infections with the composition using the above composition, in particular teaches treating hoofs, paws [0171] and dermal infections including cellulitis, furuncles, ulcerations etc [0169 and table 22]. Shapiro teaches that the antiseptic compositions have a pH in the range of 5 to 9 [0097-0099], which overlaps with pH 6-10 of the amended claims. Shapiro teaches that the composition has a pH of 5-9 and overlaps with the instant pH 6-10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Therefore, it would have been obvious, before the effective filing date of the instant invention, for one of an ordinary skill in the art to modify the composition of Losa (by the teachings of Garcia-Garcia and Zarrini) and include a solvent, a surfactant and water in suitable amounts so as to arrive the instant claimed antimicrobial composition. One would have been motivated to include optimum amounts of solvents, surfactants and water because Shapiro also teaches an antimicrobial composition comprising carvacrol and thymol (which can be the same ingredients of Losa's composition) for treating or preventing infections and dermal lesions or ulcerations of hoofed mammals. Further, Shapiro teaches the claimed surfactants as effective suspended agents or emulsifiers, and also suggests instant claimed ethanol and other alcohols not only as antimicrobial agents but also as solvents [0093-0094]. One skilled in the art would have been able to adjust the pH of the composition because Shapiro teaches pH 5 and 9, which overlaps with pH 6-10 of the amended claims, and suggests neutral pH imparts a low ionic strength to the composition. One skilled in the art would have expected to achieve an effectively solubilized phenolic compounds having a suitable ionic strength and hence provide effective treatment or prevention of bacterial infection on the hoofs of animals. Even though Losa and Shapiro do not particularly state the hoofed animal is diary or cow (as in the instant claims 19 and 20), Shapiro teaches that the composition can be administered to both humans and non-humans, and any animals, in particular hoofed animals [abstract, 0162-0171, in particular [0171]. Hence, one skilled in the art would have been able to administer the composition of Losa modified by Shapiro to any hoofed animal, including cows, that requires treatment for bacterial infections such as bacterial infections.

4.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/69277 to Losa, in view of Gholamreza Zarrini et al (Post-antibacterial effect of thymol- Pharmaceutical Biology, 2010, vol. 48:6, pages 633-636; attached online publication), Garcia –Garcia et al (Bactericidal action of binary and ternary mixtures of carvacrol, thymol and eugenol against Listeria innocua, Journal of food science, vol. 76:2, 2011) and US Pub No. 2011/0212933 to Shapiro, as applied to claims 1-6 and 12-20 above, and further in view of US 2012/0141569 to Lee et al.
Losa, Zarrini, Garcia-Garcia and Shapiro references discussed above fail to teach the instant claimed pH adjusting agents. However, Shapiro teaches that the composition has a pH of 5-9, overlaps with the claimed pH of 6 to 10.  
Losa and Shapiro also fails to teach the instant claimed sequestering agents.
	Lee teaches antimicrobial composition comprising an essential oil, such as thymol or carvacrol, present on a wipe (abstract). [0005] teaches that the composition includes a solvent at about 5% or less, a phenol at an amount of from 0.05% to about 50%, a film-forming protein and an organopolysiloxane. Lee further teaches preservatives such as EDTA, benzoic acid, benzoic esters etc [0036] and pH modifiers such as those claimed i.e., hydrochloric acid, sulfuric acid and benzoic acid, in addition to the other pH modifying agents [0037]. Lee teaches that the pH of the composition is maintained between about 3 and about 9, in an amount effective to maintain the pH at a desired level. Further, Lee suggests that the composition can include preservatives such as EDTA, EDTA salts etc [0036]. 
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a pH adjusting agent such as hydrochloric acid, sulfuric acid and benzoic acid, in the composition of Losa (modified by, Zarrini, Garcia-Garcia and Shapiro) with an expectation to maintain the composition at a suitable pH so as to provide an effective treatment for bacterial infection. One of an ordinary skill in the art would be motivated to include the pH modifying agents because Lee also teaches antimicrobial compositions comprising the instant claimed naturally isolated or synthetic thymol or carvacrol [0020], thus constituting analogous art and further teaches that the pH of the composition between about 3 and about 9 is rendered more biocompatible and the pH can be controlled by the instant claimed pH agents. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
 Further, one skilled in the art would have been able to include effective amounts of EDTA or sodium EDTA of Lee in the composition of Losa, modified by Garcia-Garcia, Zarrini and Shapiro, because Lee teaches EDTA or sodium EDTA as effective preservatives of the antimicrobial composition comprising thymol or carvacrol. Even though Lee teaches the above as preservatives, a compound and its property are inseparable. Hence, one skilled in the art would have expected to achieve a preservative effect and also a sequestering agent. 




Double Patenting
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1-20 of U.S. Patent No. 8691292; claims 1-19 of U.S. Patent No. 10638753; claims 1-19 of US Patent No. 9609864; claims 1-20 of US Patent No. 10,111,425; or claims 1-18 of US Patent No. 10,405,544, each in view of Gholamreza Zarrini et al (Post-antibacterial effect of thymol- Pharmaceutical Biology, 2010, vol. 48:6, pages 633-636; attached online publication), Garcia –Garcia et al (Bactericidal action of binary and ternary mixtures of carvacrol, thymol and eugenol against Listeria innocua, Journal of food science, vol. 76:2, 2011), CN 102552339 A to Ouyang et al and US 2011/0212933 to Shapiro.
	Each of the sets of patented claims recite aqueous disinfectant composition comprising the instant claims phenolic compound, surfactants, solvents, sequestering agents such as EDTA and pH adjusting agents, including those that are specifically recited in claims 6, 9 and 10, and the range of the pH of the composition. The patented claims recite the amounts of the instant claimed components that fall within the claimed amounts. The composition of the patented claims are copper free, zinc free and crosslinking agent free, as required by instant claims.
	The above patented claim sets do not recite the claimed method of treatment i.e., topical application of the composition to the at least one leg of an animal having a hoof and having bacterial presence thereon, so as to reduce or prevent bacterial infection. Patented claims also lack the specific method of treating a hoof bacterial infection.
The teachings of Zarrini, Garcia-Garcia, CN 102552339 and Shapiro have been discussed above, and incorporated herewith. 
CN 102552339 teaches a nano-emulsion medicine for treating foot rot and the associated infections and the necrosis caused by bacterial infections in animals. CN 102552339 further teaches that carvacrol also possess antibacterial effect, and the composition is effective against E.coli, Staphylococcus species [0042]. The reference also teaches that the composition is effective for treating foot rot and the associated infections and the necrosis caused by bacterial infections in animals such as horses, cattle, donkeys etc [004] and thus meet instant claimed method. [0069] describes applying the composition to hoofs of dairy cows, and the composition is in the form of an ointment.
Zarrini et al studied the post antibacterial effect (PAE) and post-antibacterial sub-MIC effect (PA-SME) of thymol in terms of continued suppression of bacterial growth following limited exposure to antimicrobial compounds at different concentrations greater than or equal to the minimum inhibitory concentration level (MIC) and at concentrations less than the MIC can be used as an indicator of biological activity (abstract). Thymol exhibited a considerable PAE and PA-SME at MIC and sub-MIC concentrations against test strains. The greatest duration of both the PAE and the PA-SME was observed for thymol against E. coli (12 and 8 hrs) and P. aeruginosa (11 and 7.5 hrs). The effects of thymol at different concentrations (MIC and one-half MIC) on the reduction of bacterial growth of the test strains after a short exposure time are illustrated in Figure 2. 
Further, Garcia-Garcia teaches bactericidal action of carvacrol, thymol, eugenol, and also binary and ternary mixtures of the same compounds. Fig. 1 of Garcia-Garcia shows that at a pH of 7, both carvacrol (150 mg per kg) and thymol (250 mg per kg) are individually effective in their bactericidal activity in inhibiting L.innocua (page 4-5 and fig. 1), and that similar results were observed in E.coli, S.typhimurium and S. aureus (page 5). Further, on page 7, Garcia-Garcia teaches that the inhibitory activity of thymol is higher at a pH of 5.5 than at 6.5, as it binds better to the hydrophobic parts of the proteins and the dissolution of the lipid phase of the membrane takes place more easily; that thymol mechanism of action resembles the one of carvacrol because their chemical structures are similar, except for the position of the hydroxyl group in the ring, so both substances make the cellular membrane permeable.
Therefore, it would have been obvious, before the effective filing date of the instant invention, for one of an ordinary skill in the art to employ the antiseptic composition of the above patented claims as a topical composition for direct application in the form of a spray, ointment, etc., for treating the bacterial infections of hoofs, hoof rot in animals such as cattle, bovine, livestock and not just swine because CN 102552339 teaches carvacrol as an effective antibacterial composition for bactericidal effect in dairy animals and other animals. Further, Garcia-Garcia and Zarrini also recognize thymol as an effective bactericidal compound, and Zarrini teaches that thymol exhibited a considerable PAE and PA-SME at MIC and sub-MIC concentrations against test strains. Accordingly, a skilled artisan would have expected that the compositions of the patented claims effectively provide an antibacterial, bactericidal effect in treating infections of hoof infections in dairy animals such as cows. Garcia-Garcia, Zarrini as well as CN 102552339 references teach the claimed compounds thymol and carvacrol as an effective antibacterial against E.coli, staphylococcus etc., in a lesion, ulcer of the hoof of the animal. Accordingly, one skilled in the art would have expected to achieve an effective treatment of hoof infections by treating with the compositions of the said patented claims. 

Response to Arguments
Applicant's arguments and the Declarations under 37 CFR 1.32 filed 02/24/21 have been fully considered.
In response to the arguments regarding the rejection under 35 USC 102 as being anticipated by US 2014/0256826 to Lemire et al. (“Lemire”), and rejection under 35 USC 103 as being obvious US 2014/0256826 to Lemire et al. (“Lemire”) in view US 2012/0141569 to Lee et al.,  has been withdrawn.
Upon further consideration and a new search, the previously applied Double Patenting rejections over any one of claims 1 to 20 of U.S. Patent No. 8,691,292; claims 1 to 19 of U.S. Patent No. 10,111,425; or claims 1 to 18 of U.S. Patent No. 10,405,544, each in view of WOOO/69277 to Losa and US Pub No. 2011/0212933 to Shapiro have been withdrawn. However, the new present Double Patenting Rejection has been made in view the newly cited references Garcia-Garcia et al, Zarrini et al and CN 102552339 A to Ouyang et al.


 Applicants’ arguments regarding the teachings of WO/0069277 to Losa in view of US Pub No. 2011/0212933 to Shapiro and further in view of US 2012/0141569 to Lee et al., and the Declarations under 37 CFR 1.32 filed 02/24/21 have been considered.  However, the present rejection does not rely on WO/0069277 to Losa in view of US Pub No. 2011/0212933 to Shapiro and WO/0069277 to Losa in view of US Pub No. 2011/0212933 to Shapiro, and further in view of US 2012/0141569 to Lee et al. Instead, the rejections further rely on Garcia-Garcia et al, Zarrini et al and CN 102552339 A to Ouyang et al.
Thus, the new rejections in the present Office Action is as follows:
Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/69277 to Losa, in view of Gholamreza Zarrini et al, Garcia –Garcia et al, and further in view of  US Pub No. 2011/0212933 to Shapiro.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/69277 to Losa, in view of Gholamreza Zarrini et al., Garcia –Garcia et al.,  and US Pub No. 2011/0212933 to Shapiro, as applied to claims 1-6 and 12-20 above, and further in view of US 2012/0141569 to Lee et al.
To the extent the above rejections rely on WO 00/69277 to Losa, US Pub No. 2011/0212933 to Shapiro and US 2012/0141569 to Lee et al., applicants’ arguments and the Declaration have been addressed below:
It is argued Losa teaches the presence of both thymol and carvacrol whereas instant claims only require thymol or carvacrol for the treatment of a hoof bacterial infection. It is argued the prior art should be considered in entirety and hence it is impermissible to pick and choose only so much of it. It is argued that Losa generically teaches a drench bath supplement containing 30-98% carvacrol and thymol. It is argued that Example 1 of Losa shows the in vitro comparison of the effect of non-formulated thymol and/or carvacrol dissolved in propylene glycol on Treponema innocens and Treponema hyodysenteriae, but fails to teach thymol or carvacrol alone as being effective and thus Losa teaches away from employing thymol or carvacrol alone. 
Applicants’ arguments are not persuasive because firstly, even though Losa teaches a combination of thymol and carvacrol, instant claims are not limited to one of thymol or carvacrol. Instant “comprising” language allows for the inclusion of both thymol and carvacrol. In response to the argument regarding teaching thymol or carvacrol alone, as explained above, the present rejection additionally relies on the teachings of new references Garcia-Garcia et al, and Zarrini et al., in combination with Losa. Garcia-Garcia et al, and Zarrini et al show that thymol alone is effective as an antibacterial, even though thymol and carvacrol exhibit a synergistic effect (Garcia-Garcia). In response to the argument that Losa teaches unformulated thymol and carvacrol, the rejection is made in additionally view of Garcia-Garcia et al, Zarrini et al., and Shapiro references. Shapiro suggests formulating antibacterial formulations comprising thymol, carvacrol as antibacterial agents for treating animal hoofs. Accordingly, it would have been one of an ordinary skill in the art before the effective filing date to choose thymol alone or carvacrol alone as an effective antibacterial agent with bactericidal effect to treat infections including the infections of animal hoof. Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S.  at 418, 82 USPQ2d at 1396.
Applicants argue that Losa uses bactericidal terminology but shows bacteriostatic effect, which is misleading, and that the bacteriostatic effect of thymol at 625 ppm is at the limit of the well-known water solubility of 900 ppm. It is argued that one skilled in the art would understand that it is physically impossible to increase the concentration beyond its solubility limit, and hence would not understand that thymol alone or carvacrol alone would not be effectively kill bacteria. Applicants’ arguments are not persuasive because firstly, instant claims do not require that the bacteria are killed. Instant claims also allow for preventing infection, which by applicants’ own admission meets bacteriostatic. Thus, bacteriostatic does not require one of an ordinary skill in the art to increase the solubility of thymol to the highest limit. Secondly, Garcia-Garcia et al., and Zarrini et al teaches the efficacy of thymol as a bactericidal. Zarrini teaches MIC of thymol against B. cereus is 100 micrograms/ml and 200 micrograms/ml against S. aureus, and fig. 2 shows that the post-antibacterial effect and post-antibiotic sub-MIC has a long duration against several bacteria. Further, Garcia-Garcia teaches the bactericidal effect of thymol alone, carvacrol alone or a combination of thymol and carvacrol. In particular, Garcia-Garcia studied death kinetics, bactericidal effect, fractional bactericidal concentration and minimal bactericidal concentration (MBC) (fig. 1) of the above agents. Garcia-Garcia teaches carvacrol provides bactericidal effect at 150 mg/kg, and 250 mg/kg against L. innocua (Fig. 1). Even though Garcia-Garcia teaches carvacrol is more effective than thymol, and the combination of thymol and carvacrol reduces the MBC, one of an ordinary skill in the art would have understood that thymol is effective in inhibiting bacteria as well as killing bacteria. Therefore, the argument that Examiner must also consider the intended use of preventing or treating a hoof bacterial infection on at least one hoof of a live animal, and practically a bacteriostatic efficacy would not be the focus in treating a cow is not found persuasive. It is noted that Applicants also state that MBC is an indication of the ability of the antibacterial agent to kill. In this regard, Garcia-Garcia and Zarrini references teach MBC of thymol and its effect in killing bacteria, which are also listed in the instant claim 17. Hence, the argument that Losa only provides in vitro results and not the experimental results as a tropical formulation against hoof infection, whereas instant Example 7 demonstrates bactericidal effect within a very short time is not found persuasive because one skilled in the art would have been able to employ an optimum concentration of thymol for providing not only bacteriostatic but also bactericidal effect and further one skilled in the art would have been able to apply a composition comprising thymol or carvacrol for an optimum duration depending on the desired bacteriostatic or bactericidal effect. 
Applicants argue that Losa teaches non-aqueous thymol mixture with MIC of thymol at 625 ppm whereas instant example 10 shows bacteriostatic MIC and MBC of 9 ppm. Applicants refer to the Declaration of Dr. Roostaee (exhibits 1 and 2) with details of instant Example 10 and support MBC allegations. Applicants also refer to paragraphs 6-10 of Exhibit 2 comparing the formulation of instant invention, and addition of a surfactant and solvent to thymol and carvacrol. It is argued that the compositions of instant invention unexpectedly retains antimicrobial effect while synergistic amounts of thymol and carvacrol do not. 
Applicants’ argument and the Declaration of Dr. Roostaee have been considered been not found persuasive because firstly, as explained above, the present rejection further includes Garcia-Garcia and Zarrini references, which teach both MIC and MBC of thymol. Hence, one skilled in the art would have been able to determine the suitable amounts of thymol to achieve MBC or MIC and thus bactericidal or bacteriostatic effect. Exhibit 1 of the Declaration shows determination of MIC and MBC on hoof pathogens such as Treponema, Campylobacter, Fusobacterium, Prevotella, Dichelobacter (pages 4-5 of Declaration). It is noted that instant claims, except 17, do not state any particular pathogen to be inhibited or prevented or killed. While Exhibit 1 tests instant composition against several hoof pathogens (also stated on pages 2-3 of Declaration of Dr.Dorte Dopfer and the attached NPL articles thereto)), instant claim 17 recites E. coli and staphylococcal infections, which are described by Garcia-Garcia and Zarrini references.  Should Applicants argue that Table 1 of Exhibit 3 testes several more pathogens for the bactericidal effect of thymox®, then certainly one of an ordinary skill in the art would have expected the bactericidal effect in view of the teachings of Garcia-Garcia and Zarrini references. Further, as explained above, instant claims are not limited to the amount of thymol or the duration of exposure tested in Exhibit 3-Table 1. On the other hand, one of an ordinary skill in the art would understand thymol and carvacrol to possess both bactericidal and bacteriostatic effects depending on the concentration employed. With respect to the antimicrobial efficacy test provided on pages 7-8 of the declaration, one of an ordinary skill in the art would have expected the antibacterial effects from the teachings of Garcia-Garcia and Zarrini. Further, instant claims are not necessarily limited to footbath treatment and instead can include topical applications such as ointment, spray etc (instant claim 14), which method is suggested by the prior art i.e., Shapiro. 
 The argument that instant invention allows effective dilution is not persuasive because instant claims do not require any dilution of the composition. It is argued that  Losa teaches a solution of thymol and carvacrol in water whereas instant claim includes solvent that is different than water and a surfactant capable of dispersing in thymol in nanoscopic droplets (micelles), which overcomes the physical limitation of solubility, and allowing thymol to be higher concentrations, maintain stability and bioavailability. However, instant claims are not limited to nanodroplets or micelles and further, the rejection relies on the teachings of Shapiro reference, for additional components such as solvents, surfactants, sequestering agents. Accordingly, the combination of Garcia-Garcia, Zarrini and Shapiro with the teachings of Losa would have rendered the instant method of “preventing or treating” bacterial infection in animal hoofs and a skilled artisan would have been able to prepare a suitable composition for solubilizing thymol or carvacrol and further the suitable surfactants that enable suitable delivery of an effective antibacterial composition. Applicants’ argument that Losa does not suggest one has to necessarily employ thymol or carvacrol alone, which is a critical distinction, is not persuasive because, the newly cited references provides the motivation to employ thymol or carvacrol alone owing to their bactericidal effects. With respect to the argument regarding  in-vitro results it is to be noted that the antibacterial (bacteriostatic and bactericidal) activity is first measured and later extrapolated to in vivo studies, as also shown in Exhibits 2 and 3 of the instant declaration. In response to arguments regarding Table 1 (from instant example 10) the MIC results with thymol, carvacrol or a combination of thymol and carvacrol, while it appears that the MIC of thymol is much lower for treating Treponema and requires much lower amounts than that of reference Losa, instant claims are not limited to the amount of thymol or carvacrol, as shown in table 5. It is unclear how the amounts of the active agent from example 5 would be extrapolated to instant claim 2 (recites 0.05% to 25% w/w of thymol or carvacrol).  Similarly, Table 2 (on page 11 of the Response) is related to the efficacy of the formulation against Treponema, whereas instant claims are not particularly limited to Treponema. On the other hand, Garcia-Garcia and Zarrini references teaches bactericidal effect of thymol alone against a number of bacteria that are also listed in instant claim 17. In response to the argument that ThymoxTM is a composition that is according to the invention, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In response to the argument that Losa only teaches Trepanoma, it is noted that Applicants also argue that the composition is effective against other bacteria (page 11 of the response). The newly added references Garcia-Garcia and Zarrini teach bactericidal effect of thymol alone against a number of bacteria, including E.coli that is also claimed and argued by applicants. In this regard, the present rejection further includes a new reference CN 10255339 that teaches carvacrol composition that is effective in treating hoof rot and possess bactericidal effect. Thus, even though the declaration Dr.Dopfer provides the superior effect of the instant formulation in treating Treponema infection, as compared to Losa reference, as explained the present new combination of references teach bactericidal effect of thymol and further instant claims are not limited to Treponema. Thus, the new combination of references, and new rejections over CN 10255339 render instant method claims prima facie obvious. 
Applicants argue Shapiro fails to cure the deficiencies of Losa and fails to teach copper-free, zinc-free and cross-linking agent free compositions. However, the argument is not found persuasive teachings of Shapiro have been relied upon for solvent, surfactant and a sequestering agent, and further Shapiro does not essentially require copper, zinc and crosslinking agents, and hence the argument that Shapiro does not exclude copper, zinc and crosslinking agent is not persuasive. 
Applicants argue that Lee fails to teach instant copper-free, zinc-free and cross-linking agent free compositions comprising thymol or carvacrol. It is argued that Losa fails to suggest that one of formulated thymol or carvacrol alone as presently claimed is able to provide equal or superior efficacy to the unformulated combination of thymol and carvacrol of Losa. Therefore, Applicant argue that that such features have been improperly gleaned from Applicant’s own specification and that the combination of Losa in view of Shapiro, in further view of Lee, is an exercise of impermissible hindsight.
Applicants’ argument are not persuasive because the teachings of Lee have been relied upon for the limitation of instant claims 7 and 11 i.e., sequestering agent and a pH adjusting agent. Moreover, Lee constitutes analogous art because Lee also teaches antimicrobial composition comprising thymol or carvacrol ([0020] and claim 3 of Lee). The composition of Lee does not require copper, zinc or a cross-linking. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Hence the rejection has been maintained.
In response to the arguments regarding the Double Patenting rejections, the present rejections do not rely on the teachings of Losa and instead rely on the secondary teachings of each of Gholamreza Zarrini et al (Post-antibacterial effect of thymol- Pharmaceutical Biology, 2010, vol. 48:6, pages 633-636; attached online publication), Garcia –Garcia et al (Bactericidal action of binary and ternary mixtures of carvacrol, thymol and eugenol against Listeria innocua, Journal of food science, vol. 76:2, 2011), CN 102552339 A to Ouyang et al and US 2011/0212933 to Shapiro. Accordingly, the arguments regarding the teachings of Losa are not persuasive. 

No claims have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611